Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 1 of 15 PageID: 1148




                   EXHIBIT
                      1
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 2 of 15 PageID: 1149




                    P.L. 2018, CHAPTER 138, approved November 8, 2018
                               Senate, No. 2465 (Third Reprint)

                                            1
         1   AN ACT concerning                  [untraceable]1 firearms and amending
                2
         2          [N.J.S.2C:39-9] various parts of the statutory law 2.
         3
         4      BE IT ENACTED by the Senate and General Assembly of the State
         5   of New Jersey:
         6
                 2
         7         1. N.J.S.2C:39-1 is amended to read as follows:
         8       2C:39-1. Definitions. The following definitions apply to this
         9   chapter and to chapter 58:
        10       a. "Antique firearm" means any rifle or shotgun and "antique
        11   cannon" means a destructive device defined in paragraph (3) of
        12   subsection c. of this section, if the rifle, shotgun or destructive device,
        13   as the case may be, is incapable of being fired or discharged, or which
        14   does not fire fixed ammunition, regardless of date of manufacture, or
        15   was manufactured before 1898 for which cartridge ammunition is not
        16   commercially available, and is possessed as a curiosity or ornament or
        17   for its historical significance or value.
        18       b. "Deface" means to remove, deface, cover, alter or destroy the
        19   name of the maker, model designation, manufacturer's serial number
        20   or any other distinguishing identification mark or number on any
        21   firearm.
        22       c. "Destructive device" means any device, instrument or object
        23   designed to explode or produce uncontrolled combustion, including (1)
        24   any explosive or incendiary bomb, mine or grenade; (2) any rocket
        25   having a propellant charge of more than four ounces or any missile
        26   having an explosive or incendiary charge of more than one-quarter of
        27   an ounce; (3) any weapon capable of firing a projectile of a caliber
        28   greater than 60 caliber, except a shotgun or shotgun ammunition
        29   generally recognized as suitable for sporting purposes; (4) any
        30   Molotov cocktail or other device consisting of a breakable container
        31   containing flammable liquid and having a wick or similar device
        32   capable of being ignited. The term does not include any device
        33   manufactured for the purpose of illumination, distress signaling, line-
        34   throwing, safety or similar purposes.
        35       d. "Dispose of" means to give, give away, lease, loan, keep for
        36   sale, offer, offer for sale, sell, transfer, or otherwise transfer
        37   possession.
        38       e. "Explosive" means any chemical compound or mixture that is
        39   commonly used or is possessed for the purpose of producing an
        40   explosion and which contains any oxidizing and combustible materials
               EXPLANATION – Matter enclosed in bold-faced brackets [thus] in the above bill is
             not enacted and is intended to be omitted in the law.

               Matter underlined thus is new matter.
               Matter enclosed in superscript numerals has been adopted as follows:
               1
                 Senate SLP committee amendments adopted April 16, 2018.
               2
                 Assembly AJU committee amendments adopted September 17, 2018.
               3
                 Assembly floor amendments adopted September 27, 2018.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 3 of 15 PageID: 1150



                                           S2465 [3R]
                                               2

         1   or other ingredients in such proportions, quantities or packing that an
         2   ignition by fire, by friction, by concussion or by detonation of any part
         3   of the compound or mixture may cause such a sudden generation of
         4   highly heated gases that the resultant gaseous pressures are capable of
         5   producing destructive effects on contiguous objects. The term shall not
         6   include small arms ammunition, or explosives in the form prescribed
         7   by the official United States Pharmacopoeia.
         8        f. "Firearm" means any handgun, rifle, shotgun, machine gun,
         9   automatic or semi-automatic rifle, or any gun, device or instrument in
        10   the nature of a weapon from which may be fired or ejected any solid
        11   projectable ball, slug, pellet, missile or bullet, or any gas, vapor or
        12   other noxious thing, by means of a cartridge or shell or by the action of
        13   an explosive or the igniting of flammable or explosive substances. It
        14   shall also include, without limitation, any firearm which is in the
        15   nature of an air gun, spring gun or pistol or other weapon of a similar
        16   nature in which the propelling force is a spring, elastic band, carbon
        17   dioxide, compressed or other gas or vapor, air or compressed air, or is
        18   ignited by compressed air, and ejecting a bullet or missile smaller than
        19   three-eighths of an inch in diameter, with sufficient force to injure a
        20   person.
        21        g. "Firearm silencer" means any instrument, attachment, weapon
        22   or appliance for causing the firing of any gun, revolver, pistol or other
        23   firearm to be silent, or intended to lessen or muffle the noise of the
        24   firing of any gun, revolver, pistol or other firearm.
        25        h. "Gravity knife" means any knife which has a blade which is
        26   released from the handle or sheath thereof by the force of gravity or
        27   the application of centrifugal force.
        28        i. "Machine gun" means any firearm, mechanism or instrument
        29   not requiring that the trigger be pressed for each shot and having a
        30   reservoir, belt or other means of storing and carrying ammunition
        31   which can be loaded into the firearm, mechanism or instrument and
        32   fired therefrom. A machine gun also shall include, without limitation,
        33   any firearm with a trigger crank attached.
        34        j. "Manufacturer" means any person who receives or obtains raw
        35   materials or parts and processes them into firearms or finished parts of
        36   firearms, except a person who exclusively processes grips, stocks and
        37   other nonmetal parts of firearms. The term does not include a person
        38   who repairs existing firearms or receives new and used raw materials
        39   or parts solely for the repair of existing firearms.
        40        k. "Handgun" means any pistol, revolver or other firearm
        41   originally designed or manufactured to be fired by the use of a single
        42   hand.
        43        l. "Retail dealer" means any person including a gunsmith, except
        44   a manufacturer or a wholesale dealer, who sells, transfers or assigns
        45   for a fee or profit any firearm or parts of firearms or ammunition
        46   which he has purchased or obtained with the intention, or for the
        47   purpose, of reselling or reassigning to persons who are reasonably
        48   understood to be the ultimate consumers, and includes any person who
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 4 of 15 PageID: 1151



                                            S2465 [3R]
                                                3

         1   is engaged in the business of repairing firearms or who sells any
         2   firearm to satisfy a debt secured by the pledge of a firearm.
         3        m. "Rifle" means any firearm designed to be fired from the
         4   shoulder and using the energy of the explosive in a fixed metallic
         5   cartridge to fire a single projectile through a rifled bore for each single
         6   pull of the trigger.
         7        n. "Shotgun" means any firearm designed to be fired from the
         8   shoulder and using the energy of the explosive in a fixed shotgun shell
         9   to fire through a smooth bore either a number of ball shots or a single
        10   projectile for each pull of the trigger, or any firearm designed to be
        11   fired from the shoulder which does not fire fixed ammunition.
        12        o. "Sawed-off shotgun" means any shotgun having a barrel or
        13   barrels of less than 18 inches in length measured from the breech to
        14   the muzzle, or a rifle having a barrel or barrels of less than 16 inches in
        15   length measured from the breech to the muzzle, or any firearm made
        16   from a rifle or a shotgun, whether by alteration, or otherwise, if such
        17   firearm as modified has an overall length of less than 26 inches.
        18        p. "Switchblade knife" means any knife or similar device which
        19   has a blade which opens automatically by hand pressure applied to a
        20   button, spring or other device in the handle of the knife.
        21        q. "Superintendent" means the Superintendent of the State Police.
        22        r. "Weapon" means anything readily capable of lethal use or of
        23   inflicting serious bodily injury. The term includes, but is not limited
        24   to, all (1) firearms, even though not loaded or lacking a clip or other
        25   component to render them immediately operable; (2) components
        26   which can be readily assembled into a weapon; (3) gravity knives,
        27   switchblade knives, daggers, dirks, stilettos, or other dangerous knives,
        28   billies, blackjacks, bludgeons, metal knuckles, sandclubs, slingshots,
        29   cesti or similar leather bands studded with metal filings or razor blades
        30   imbedded in wood; and (4) stun guns; and any weapon or other device
        31   which projects, releases, or emits tear gas or any other substance
        32   intended to produce temporary physical discomfort or permanent
        33   injury through being vaporized or otherwise dispensed in the air.
        34        s. "Wholesale dealer" means any person, except a manufacturer,
        35   who sells, transfers, or assigns firearms, or parts of firearms, to
        36   persons who are reasonably understood not to be the ultimate
        37   consumers, and includes persons who receive finished parts of
        38   firearms and assemble them into completed or partially completed
        39   firearms, in furtherance of such purpose, except that it shall not
        40   include those persons dealing exclusively in grips, stocks and other
        41   nonmetal parts of firearms.
        42        t. "Stun gun" means any weapon or other device which emits an
        43   electrical charge or current intended to temporarily or permanently
        44   disable a person.
        45        u. "Ballistic knife" means any weapon or other device capable of
        46   lethal use and which can propel a knife blade.
        47        v. "Imitation firearm" means an object or device reasonably
        48   capable of being mistaken for a firearm.
        49        w. "Assault firearm" means:
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 5 of 15 PageID: 1152



                                          S2465 [3R]
                                              4

         1       (1) The following firearms:
         2       Algimec AGM1 type
         3       Any shotgun with a revolving cylinder such as the "Street
         4   Sweeper" or "Striker 12"
         5       Armalite AR-180 type
         6       Australian Automatic Arms SAR
         7       Avtomat Kalashnikov type semi-automatic firearms
         8       Beretta AR-70 and BM59 semi-automatic firearms
         9       Bushmaster Assault Rifle
        10       Calico M-900 Assault carbine and M-900
        11       CETME G3
        12       Chartered Industries of Singapore SR-88 type
        13       Colt AR-15 and CAR-15 series
        14       Daewoo K-1, K-2, Max 1 and Max 2, AR 100 types
        15       Demro TAC-1 carbine type
        16       Encom MP-9 and MP-45 carbine types
        17       FAMAS MAS223 types
        18       FN-FAL, FN-LAR, or FN-FNC type semi-automatic firearms
        19       Franchi SPAS 12 and LAW 12 shotguns
        20       G3SA type
        21       Galil type Heckler and Koch HK91, HK93, HK94, MP5, PSG-1
        22       Intratec TEC 9 and 22 semi-automatic firearms
        23       M1 carbine type
        24       M14S type
        25       MAC 10, MAC 11, MAC 11-9mm carbine type firearms
        26       PJK M-68 carbine type
        27       Plainfield Machine Company Carbine
        28       Ruger K-Mini-14/5F and Mini-14/5RF
        29       SIG AMT, SIG 550SP, SIG 551SP, SIG PE-57 types
        30       SKS with detachable magazine type
        31       Spectre Auto carbine type
        32       Springfield Armory BM59 and SAR-48 type
        33       Sterling MK-6, MK-7 and SAR types
        34       Steyr A.U.G. semi-automatic firearms
        35       USAS 12 semi-automatic type shotgun
        36       Uzi type semi-automatic firearms
        37       Valmet M62, M71S, M76, or M78 type semi-automatic firearms
        38       Weaver Arm Nighthawk.
        39       (2) Any firearm manufactured under any designation which is
        40   substantially identical to any of the firearms listed above.
        41       (3) A semi-automatic shotgun with either a magazine capacity
        42   exceeding six rounds, a pistol grip, or a folding stock.
        43       (4) A semi-automatic rifle with a fixed magazine capacity
        44   exceeding 10 rounds. "Assault firearm" shall not include a semi-
        45   automatic rifle which has an attached tubular device and which is
        46   capable of operating only with .22 caliber rimfire ammunition.
        47       (5) A part or combination of parts designed or intended to convert
        48   a firearm into an assault firearm, or any combination of parts from
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 6 of 15 PageID: 1153



                                           S2465 [3R]
                                               5

         1   which an assault firearm may be readily assembled if those parts are in
         2   the possession or under the control of the same person.
         3       (6) A firearm with a bump stock attached.
         4       x. "Semi-automatic" means a firearm which fires a single
         5   projectile for each single pull of the trigger and is self-reloading or
         6   automatically chambers a round, cartridge, or bullet.
         7       y. "Large capacity ammunition magazine" means a box, drum,
         8   tube or other container which is capable of holding more than 10
         9   rounds of ammunition to be fed continuously and directly therefrom
        10   into a semi-automatic firearm. The term shall not include an attached
        11   tubular device which is capable of holding only .22 caliber rimfire
        12   ammunition.
        13       z. "Pistol grip" means a well-defined handle, similar to that found
        14   on a handgun, that protrudes conspicuously beneath the action of the
        15   weapon, and which permits the shotgun to be held and fired with one
        16   hand.
        17       aa. "Antique handgun" means a handgun manufactured before
        18   1898, or a replica thereof, which is recognized as being historical in
        19   nature or of historical significance and either (1) utilizes a match,
        20   friction, flint, or percussion ignition, or which utilizes a pin-fire
        21   cartridge in which the pin is part of the cartridge or (2) does not fire
        22   fixed ammunition or for which cartridge ammunition is not
        23   commercially available.
        24       bb. "Trigger lock" means a commercially available device
        25   approved by the Superintendent of State Police which is operated with
        26   a key or combination lock that prevents a firearm from being
        27   discharged while the device is attached to the firearm. It may include,
        28   but need not be limited to, devices that obstruct the barrel or cylinder
        29   of the firearm, as well as devices that immobilize the trigger.
        30       cc. "Trigger locking device" means a device that, if installed on a
        31   firearm and secured by means of a key or mechanically, electronically
        32   or electromechanically operated combination lock, prevents the
        33   firearm from being discharged without first deactivating or removing
        34   the device by means of a key or mechanically, electronically or
        35   electromechanically operated combination lock.
        36       dd. "Personalized handgun" means a handgun which incorporates
        37   within its design, and as part of its original manufacture, technology
        38   which automatically limits its operational use and which cannot be
        39   readily deactivated, so that it may only be fired by an authorized or
        40   recognized user. The technology limiting the handgun's operational
        41   use may include, but not be limited to: radio frequency tagging, touch
        42   memory, remote control, fingerprint, magnetic encoding and other
        43   automatic user identification systems utilizing biometric, mechanical
        44   or electronic systems. No make or model of a handgun shall be
        45   deemed to be a "personalized handgun" unless the Attorney General
        46   has determined, through testing or other reasonable means, that the
        47   handgun meets any reliability standards that the manufacturer may
        48   require for its commercially available handguns that are not
        49   personalized or, if the manufacturer has no such reliability standards,
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 7 of 15 PageID: 1154



                                            S2465 [3R]
                                                6

         1   the handgun meets the reliability standards generally used in the
         2   industry for commercially available handguns.
         3       ee. "Bump stock" means any device or instrument for a firearm
         4   that increases the rate of fire achievable with the firearm by using
         5   energy from the recoil of the firearm to generate a reciprocating action
         6   that facilitates repeated activation of the trigger.
         7       ff. "Trigger crank" means any device or instrument to be attached
         8   to a firearm that repeatedly activates the trigger of the firearm through
         9   the use of a lever or other part that is turned in a circular motion;
        10   provided, however, the term shall not include any weapon initially
        11   designed and manufactured to fire through the use of a crank or lever.
        12       gg. "Armor piercing ammunition" means: (1) a projectile or
        13   projectile core which may be used in a handgun and is constructed
        14   entirely, excluding the presence of traces of other substances, from one
        15   or a combination of tungsten alloys, steel, iron, brass, bronze,
        16   beryllium copper, or depleted uranium; or (2) a full jacketed projectile
        17   larger than .22 caliber designed and intended for use in a handgun and
        18   whose jacket has a weight of more than 25 percent of the total weight
        19   of the projectile. "Armor piercing ammunition" shall not include
        20   shotgun shot required by federal or State environmental or game
        21   regulations for hunting purposes, a frangible projectile designed for
        22   target shooting, a projectile which the United States Attorney General
        23   finds is primarily intended to be used for sporting purposes, or any
        24   other projectile or projectile core which the United States Attorney
        25   General finds is intended to be used for industrial purposes, including
        26   a charge used in an oil gas well perforating device.
        27       hh. “Covert firearm” means any firearm that is constructed in a
        28   shape or configuration such that it does not resemble a handgun, rifle,
        29   shotgun, or machine gun including, but not limited to, a firearm that
        30   resembles a key-chain, pen, cigarette lighter, cigarette package,
        31   cellphone, smart phone, wallet, or cane.
        32       ii. “Undetectable firearm” means a firearm 3[constructed entirely
        33   of non-metal substances, or a firearm that does not include at least one
        34   major component, such as the barrel, slide, cylinder, frame or receiver
        35   of the firearm, that is made entirely of metal such that,] that: (1) after
        36   removal of all parts other than major components, is not as detectable
        37   as the Security Exemplar, by walk-through metal detectors calibrated
        38   and operated to detect the Security Exemplar; or (2) includes a major
        39   component which,3 if the firearm were subjected to inspection by the
        40   types of detection devices commonly used at airports for security
        41   screening, 3[it]3 would not generate an image that accurately depicts
        42   the shape of the component.2 3“Undetectable firearm” shall not be
        43   construed to include a firearm subject to the provisions of paragraphs
        44   (3) through (6) of subsection (p) of 18 U.S.C. s.922.
        45       jj. “Major component” means the slide or cylinder or the frame or
        46   receiver of a firearm and, in the case of a rifle or shotgun, also includes
        47   the barrel.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 8 of 15 PageID: 1155



                                          S2465 [3R]
                                              7

         1       kk. “Security Exemplar” means the Security Exemplar fabricated
         2   in accordance with subparagraph (C) of paragraph (2) of subsection (p)
         3   of 18 U.S.C. s.922.3
         4   (cf: P.L.2018, c.39, s.1)
         5
                2
         6        2. N.J.S.2C:39-3 is amended to read as follows:
         7       2C:39-3. Prohibited Weapons and Devices.
         8       a. Destructive devices. Any person who knowingly has in his
         9   possession any destructive device is guilty of a crime of the third
        10   degree.
        11       b. Sawed-off shotguns. Any person who knowingly has in his
        12   possession any sawed-off shotgun is guilty of a crime of the third
        13   degree.
        14       c. Silencers. Any person who knowingly has in his possession
        15   any firearm silencer is guilty of a crime of the fourth degree.
        16       d. Defaced firearms. Any person who knowingly has in his
        17   possession any firearm which has been defaced, except an antique
        18   firearm or an antique handgun, is guilty of a crime of the fourth
        19   degree.
        20       e. Certain weapons. Any person who knowingly has in his
        21   possession any gravity knife, switchblade knife, dagger, dirk,
        22   stiletto, billy, blackjack, metal knuckle, sandclub, slingshot, cestus
        23   or similar leather band studded with metal filings or razor blades
        24   imbedded in wood, ballistic knife, without any explainable lawful
        25   purpose, is guilty of a crime of the fourth degree.
        26       f. Dum-dum or armor piercing ammunition. (1) Any person,
        27   other than a law enforcement officer or persons engaged in
        28   activities pursuant to subsection f. of N.J.S.2C:39-6, who
        29   knowingly has in his possession any hollow nose or dum-dum
        30   bullet, or (2) any person, other than a collector of firearms or
        31   ammunition as curios or relics as defined in Title 18, United States
        32   Code, section 921 (a) (13) and has in his possession a valid
        33   Collector of Curios and Relics License issued by the Bureau of
        34   Alcohol, Tobacco, Firearms, and Explosives, who knowingly has in
        35   his possession any armor piercing ammunition as defined in
        36   subsection gg. of N.J.S.2C:39-1 is guilty of a crime of the fourth
        37   degree. For purposes of this section, a collector may possess not
        38   more than three examples of each distinctive variation of the
        39   ammunition described above. A distinctive variation includes a
        40   different head stamp, composition, design, or color.
        41       g. Exceptions. (1) Nothing in subsection a., b., c., d., e., f., j.
        42   or k. of this section shall apply to any member of the Armed Forces
        43   of the United States or the National Guard, or except as otherwise
        44   provided, to any law enforcement officer while actually on duty or
        45   traveling to or from an authorized place of duty, provided that his
        46   possession of the prohibited weapon or device has been duly
        47   authorized under the applicable laws, regulations or military or law
        48   enforcement orders.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 9 of 15 PageID: 1156



                                          S2465 [3R]
                                              8

         1      Nothing in subsection h. of this section shall apply to any law
         2   enforcement officer who is exempted from the provisions of that
         3   subsection by the Attorney General. Nothing in this section shall
         4   apply to the possession of any weapon or device by a law
         5   enforcement officer who has confiscated, seized or otherwise taken
         6   possession of said weapon or device as evidence of the commission
         7   of a crime or because he believed it to be possessed illegally by the
         8   person from whom it was taken, provided that said law enforcement
         9   officer promptly notifies his superiors of his possession of such
        10   prohibited weapon or device.
        11      (2) a. Nothing in subsection f. (1) shall be construed to prevent a
        12   pers from keeping such ammunition at his dwelling, premises or
        13   other land owned or possessed by him, or from carrying such
        14   ammunition from the place of purchase to said dwelling or land, nor
        15   shall subsection f. (1) be construed to prevent any licensed retail or
        16   wholesale firearms dealer from possessing such ammunition at its
        17   licensed premises, provided that the seller of any such ammunition
        18   shall maintain a record of the name, age and place of residence of
        19   any purchaser who is not a licensed dealer, together with the date of
        20   sale and quantity of ammunition sold.
        21      b. Nothing in subsection f.(1) shall be construed to prevent a
        22   designated employee or designated licensed agent for a nuclear
        23   power plant under the license of the Nuclear Regulatory
        24   Commission from possessing hollow nose ammunition while in the
        25   actual performance of his official duties, if the federal licensee
        26   certifies that the designated employee or designated licensed agent
        27   is assigned to perform site protection, guard, armed response or
        28   armed escort duties and is appropriately trained and qualified, as
        29   prescribed by federal regulation, to perform those duties.
        30      (3) Nothing in paragraph (2) of subsection f. or in subsection j.
        31   shall be construed to prevent any licensed retail or wholesale
        32   firearms dealer from possessing that ammunition or large capacity
        33   ammunition magazine at its licensed premises for sale or disposition
        34   to another licensed dealer, the Armed Forces of the United States or
        35   the National Guard, or to a law enforcement agency, provided that
        36   the seller maintains a record of any sale or disposition to a law
        37   enforcement agency. The record shall include the name of the
        38   purchasing agency, together with written authorization of the chief
        39   of police or highest ranking official of the agency, the name and
        40   rank of the purchasing law enforcement officer, if applicable, and
        41   the date, time and amount of ammunition sold or otherwise
        42   disposed. A copy of this record shall be forwarded by the seller to
        43   the Superintendent of the Division of State Police within 48 hours
        44   of the sale or disposition.
        45      (4) Nothing in subsection a. of this section shall be construed to
        46   apply to antique cannons as exempted in subsection d. of
        47   N.J.S.2C:39-6.
        48      (5) Nothing in subsection c. of this section shall be construed to
        49   apply to any person who is specifically identified in a special deer
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 10 of 15 PageID: 1157



                                          S2465 [3R]
                                              9

          1   management permit issued by the Division of Fish and Wildlife to
          2   utilize a firearm silencer as part of an alternative deer control
          3   method implemented in accordance with a special deer management
          4   permit issued pursuant to section 4 of P.L.2000, c.46 (C.23:4-42.6),
          5   while the person is in the actual performance of the permitted
          6   alternative deer control method and while going to and from the
          7   place where the permitted alternative deer control method is being
          8   utilized. This exception shall not, however, otherwise apply to any
          9   person to authorize the purchase or possession of a firearm silencer.
         10      h. Stun guns. Any person who knowingly has in his possession
         11   any stun gun is guilty of a crime of the fourth degree.
         12      i. Nothing in subsection e. of this section shall be construed to
         13   prevent any guard in the employ of a private security company, who
         14   is licensed to carry a firearm, from the possession of a nightstick
         15   when in the actual performance of his official duties, provided that
         16   he has satisfactorily completed a training course approved by the
         17   Police Training Commission in the use of a nightstick.
         18      j. Any person who knowingly has in his possession a large
         19   capacity ammunition magazine is guilty of a crime of the fourth
         20   degree unless the person has registered:     (1) an assault firearm
         21   pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12) and the
         22   magazine is maintained and used in connection with participation in
         23   competitive shooting matches sanctioned by the Director of Civilian
         24   Marksmanship of the United States Department of the Army ; or
         25      (2) a firearm with a fixed magazine capacity or detachable
         26   magazine capable of holding up to 15 rounds pursuant to section 7
         27   of P.L.2018, c.39 (C.2C:39-20).
         28      k. Handcuffs. Any person who knowingly has in his
         29   possession handcuffs as defined in P.L.1991, c.437 (C.2C:39-9.2),
         30   under circumstances not manifestly appropriate for such lawful uses
         31   as handcuffs may have, is guilty of a disorderly persons offense. A
         32   law enforcement officer shall confiscate handcuffs possessed in
         33   violation of the law.
         34      l. Bump stock or trigger crank. Any person who knowingly
         35   possesses a bump stock as defined in subsection ee. of N.J.S.2C:39-
         36   1 or a trigger crank as defined in subsection ff. of N.J.S.2C:39-1,
         37   regardless of whether the person is in possession of a firearm, is
         38   guilty of a crime of the third degree.
         39      Notwithstanding the provisions of N.J.S.2C:1-8 or any other
         40   provision of law, a conviction arising out of this subsection shall
         41   not merge with a conviction for possessing an assault firearm in
         42   violation of subsection f. of N.J.S.2C:39-5 or a machine gun in
         43   violation of subsection a. of N.J.S.2C:39-5 and a separate sentence
         44   shall be imposed upon each conviction. Notwithstanding the
         45   provisions of N.J.S.2C:44-5 or any other provisions of law, the
         46   sentence imposed pursuant to this subsection shall be served
         47   consecutively to that imposed for unlawfully possessing an assault
         48   firearm in violation of subsection f. of N.J.S.2C:39-5.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 11 of 15 PageID: 1158



                                            S2465 [3R]
                                                10

          1       m. Covert or undetectable firearms.            Any person who
          2   knowingly possesses any covert firearm as defined in subsection hh.
          3   of N.J.S.2C:39-1, an undetectable firearm as defined in subsection
          4   ii. of N.J.S.2C:39-1, or a firearm enclosed in a container or covering
          5   that is designed or modified to allow the firearm to be fired while so
          6   enclosed and that disguises or obscures the shape of the firearm
          7   such that it does not resemble a handgun, rifle, shotgun, or machine
          8   gun is guilty a crime of the third degree. 2
          9   (cf: P.L.2018, c.39, s.2).
         10
                 2
         11       [1.] 3.2 N.J.S.2C:39-9 is amended to read as follows:
         12      2C:39-9. Manufacture, Transport, Disposition and Defacement
         13   of Weapons and Dangerous Instruments and Appliances. a.
         14   Machine guns. Any person who manufactures, causes to be
         15   manufactured, transports, ships, sells or disposes of any machine
         16   gun without being registered or licensed to do so as provided in
         17   chapter 58 2of Title 2C of the New Jersey Statutes 2 is guilty of a
         18   crime of the third degree.
         19      b. Sawed-off shotguns. Any person who manufactures, causes
         20   to be manufactured, transports, ships, sells or disposes of any
         21   sawed-off shotgun is guilty of a crime of the third degree.
         22      c. Firearm silencers. Any person who manufactures, causes to
         23   be manufactured, transports, ships, sells or disposes of any firearm
         24   silencer is guilty of a crime of the fourth degree.
         25      d. Weapons. Any person who manufactures, causes to be
         26   manufactured, transports, ships, sells or disposes of any weapon,
         27   including gravity knives, switchblade knives, ballistic knives,
         28   daggers, dirks, stilettos, billies, blackjacks, metal knuckles,
         29   sandclubs, slingshots, cesti or similar leather bands studded with
         30   metal filings, or, except as otherwise provided in subsection i. of
         31   this section, in the case of firearms if he is not licensed or registered
         32   to do so as provided in chapter 58 2of Title 2C of the New Jersey
         33   Statutes2, is guilty of a crime of the fourth degree. Any person who
         34   manufactures, causes to be manufactured, transports, ships, sells or
         35   disposes of any weapon or other device which projects, releases or
         36   emits tear gas or other substances intended to produce temporary
         37   physical discomfort or permanent injury through being vaporized or
         38   otherwise dispensed in the air, which is intended to be used for any
         39   purpose other than for authorized military or law enforcement
         40   purposes by duly authorized military or law enforcement personnel
         41   or the device is for the purpose of personal self-defense, is pocket-
         42   sized and contains not more than three-quarters of an ounce of
         43   chemical substance not ordinarily capable of lethal use or of
         44   inflicting serious bodily injury, or other than to be used by any
         45   person permitted to possess such weapon or device under the
         46   provisions of subsection d. of N.J.S.2C:39-5, which is intended for
         47   use by financial and other business institutions as part of an
         48   integrated security system, placed at fixed locations, for the
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 12 of 15 PageID: 1159



                                            S2465 [3R]
                                                11

          1   protection of money and property, by the duly authorized personnel
          2   of those institutions, is guilty of a crime of the fourth degree.
          3      e. Defaced firearms. Any person who defaces any firearm is
          4   guilty of a crime of the third degree. Any person who knowingly
          5   buys, receives, disposes of or conceals a defaced firearm, except an
          6   antique firearm or an antique handgun, is guilty of a crime of the
          7   fourth degree.
          8      f. (1) Any person who manufactures, causes to be
          9   manufactured, transports, ships, sell, or disposes of any 2[bullet,
         10   which is primarily designed for use in a handgun, and which is
         11   comprised of a bullet whose core or jacket, if the jacket is thicker
         12   than .025 of an inch, is made of tungsten carbide, or hard bronze, or
         13   other material which is harder than a rating of 72 or greater on the
         14   Rockwell B. Hardness Scale, and is therefore capable of breaching
         15   or penetrating body armor and] armor piercing ammunition as
         16   defined in subsection gg. of N.J.S.2C:39-12 which is intended to be
         17   used for any purpose other than for authorized military or law
         18   enforcement purposes by duly authorized military or law
         19   enforcement personnel, is guilty of a crime of the fourth degree.
         20       (2) Nothing in this subsection shall be construed to prevent a
         21   licensed collector of ammunition as defined in paragraph (2) of
         22   subsection f. of N.J.S.2C:39-3 from transporting the bullets defined
         23   in paragraph (1) of this subsection from (a) any licensed retail or
         24   wholesale firearms dealer's place of business to the collector's
         25   dwelling, premises, or other land owned or possessed by him, or (b)
         26   to or from the collector's dwelling, premises or other land owned or
         27   possessed by him to any gun show for the purposes of display, sale,
         28   trade, or transfer between collectors, or (c) to or from the collector's
         29   dwelling, premises or other land owned or possessed by him to any
         30   rifle or pistol club organized in accordance with the rules prescribed
         31   by the National Board for the Promotion of Rifle Practice; provided
         32   that the club has filed a copy of its charter with the superintendent
         33   of the State Police and annually submits a list of its members to the
         34   superintendent, and provided further that the ammunition being
         35   transported shall be carried not loaded in any firearm and contained
         36   in a closed and fastened case, gun box, or locked in the trunk of the
         37   automobile in which it is being transported, and the course of travel
         38   shall include only such deviations as are reasonably necessary under
         39   the circumstances.
         40       g. Assault firearms. Any person who manufactures, causes to
         41   be manufactured, transports, ships, sells or disposes of an assault
         42   firearm without being registered or licensed to do so pursuant to
         43   N.J.S.2C:58-1 et seq. is guilty of a crime of the third degree.
         44       h. Large capacity ammunition magazines. Any person who
         45   manufactures, causes to be manufactured, transports, ships, sells or
         46   disposes of a large capacity ammunition magazine which is
         47   intended to be used for any purpose other than for authorized
         48   military or law enforcement purposes by duly authorized military or
         49   law enforcement personnel is guilty of a crime of the fourth degree.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 13 of 15 PageID: 1160



                                              S2465 [3R]
                                                  12

          1      i. Transporting firearms into this State for an unlawful sale or
          2   transfer. Any person who knowingly transports, ships or otherwise
          3   brings into this State any firearm for the purpose of unlawfully
          4   selling, transferring, giving, assigning or otherwise disposing of that
          5   firearm to another individual is guilty of a crime of the second
          6   degree. Any motor vehicle used by a person to transport, ship, or
          7   otherwise bring a firearm into this State for unlawful sale or transfer
          8   shall be subject to forfeiture in accordance with the provisions of
          9   N.J.S.2C:64-1 et seq.; provided however, this forfeiture provision
         10   shall not apply to innocent owners, nor shall it affect the rights of a
         11   holder of a valid lien.
         12      The temporary transfer of a firearm shall not constitute a
         13   violation of this subsection if that firearm is transferred:
         14      (1) while hunting or target shooting in accordance with the
         15   provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1);
         16      (2) for shooting competitions sponsored by a licensed dealer,
         17   law enforcement agency, legally recognized military organization,
         18   or a rifle or pistol club which has filed a copy of its charter with the
         19   superintendent in accordance with the provisions of section 1 of
         20   P.L.1992, c.74 (C.2C:58-3.1); or
         21      (3) for participation in a training course conducted by a certified
         22   instructor in accordance with the provisions of section 1 of
         23   P.L.1997, c.375 (C.2C:58-3.2).
         24      The transfer of any firearm that uses air or carbon dioxide to
         25   expel a projectile; or the transfer of an antique firearm shall not
         26   constitute a violation of this subsection.
         27      j. Any person who manufactures, causes to be manufactured,
         28   transports, ships, sells, or disposes of a bump stock as defined in
         29   subsection ee. of N.J.S.2C:39-1 or a trigger crank as defined in
         30   subsection ff. of N.J.S.2C:39-1 is guilty of a crime of the third
         31   degree.
         32      k. Purchasing firearm parts to manufacture 1[untraceable] a1
                         1
         33   firearm        without a serial number 1.    In addition to any other
              1
         34       [penalty imposed] criminal penalties provided 1 under 1[current]1
         35   law, a person who 1, with the purpose to manufacture 2or otherwise
         36   assemble2 a firearm and without being registered or licensed do so
         37   as provided in chapter 58 of Title 2C of the New Jersey Statutes, 1
         38   purchases 1or otherwise obtains 1 separately or as 1part of1 a kit 1a
         39   firearm frame or firearm receiver which is not imprinted with a
         40   serial number registered with a federally licensed manufacturer or 1
         41   any combination of parts from which a firearm 1without a serial
         42   number1 may be readily           1
                                                   [assembled with the purpose to
         43   manufacture an untraceable firearm] manufactured 2or otherwise
         44   assembled2 , but which does not have the capacity to function as a
         45   firearm unless manufactured 1 2or otherwise assembled 2 is guilty of
         46   a crime of the third degree. Notwithstanding the provisions of
         47   N.J.S.2C:1-8 or any other law, a conviction under this subsection
         48   shall not merge with a conviction for any other criminal offense and
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 14 of 15 PageID: 1161



                                             S2465 [3R]
                                                 13

          1   the court shall impose separate sentences upon a violation of this
          2   subsection and any other criminal offense.
          3      As used in this subsection, 1[“untraceable firearm” means an
          4   unlawfully manufactured firearm for which the sale or distribution
          5   chain from a licensed retailer to the point of its first retail sale
          6   cannot be traced by law enforcement officials] “firearm frame or
          7   firearm receiver” means the part of a firearm that provides housing
          8   for the firearm’s internal components, such as the hammer, bolt or
          9   breechblock, action, and firing mechanism 1 2, and includes without
         10   limitation any object or part which is not a firearm frame or receiver
         11   in finished form but is designed or intended to be used for that
         12   purpose and which may readily be made into a firearm frame or
         13   receiver through milling or other means 2.
                 2
         14        l. Manufacturing or facilitating the manufacture of a firearm
         15   using a three-dimensional printer. In addition to any other criminal
         16   penalties provided under law it is a third degree crime for:
         17       (1) a person who is not registered or licensed to do so as a
         18   manufacturer as provided in chapter 58 of Title 2C of the New
         19   Jersey Statutes, to use a three-dimensional printer or similar device
         20   to manufacture or produce a firearm, firearm receiver, magazine, or
         21   firearm component; or
         22       (2) a person to distribute by any means, including the Internet,
         23   to a person in New Jersey who is not registered or licensed as a
         24   manufacturer as provided in chapter 58 of Title 2C of the New
         25   Jersey Statutes, digital instructions in the form of computer-aided
         26   design files or other code or instructions stored and displayed in
         27   electronic format as a digital model that may be used to program a
         28   three-dimensional printer to manufacture or produce a firearm,
         29   firearm receiver, magazine, or firearm component.
         30       As used in this subsection: “three-dimensional printer” means a
         31   computer or computer-driven machine or device capable of
         32   producing a three-dimensional object from a digital model; and
         33   “distribute” means to sell, or to manufacture, give, provide, lend,
         34   trade, mail, deliver, publish, circulate, disseminate, present, exhibit,
         35   display, share, advertise, offer, or make available via the Internet or
         36   by any other means, whether for pecuniary gain or not, and includes
         37   an agreement or attempt to distribute.
         38       m. Covert or undetectable firearms. Any person who
         39   manufactures, causes to be manufactured, transports, ships, sells or
         40   disposes of any covert firearm as defined in subsection hh. of
         41   N.J.S.2C:39-1 or any undetectable firearm as defined in subsection
         42   ii. of N.J.S.2C:39-1 is guilty of a crime of the third degree. 2
         43   (cf: P.L.2018, c.38, s.3)
         44
                 2
         45          [2.] 4.2 This act shall take effect immediately.
Case 3:19-cv-04753-AET-TJB Document 18-5 Filed 02/20/19 Page 15 of 15 PageID: 1162



                                         S2465 [3R]
                                             14

          1
          2
          3      Establishes crimes of purchasing firearm parts to unlawfully
          4   manufacture firearms without a serial number, manufacturing or
          5   possessing covert or undetectable firearms, and manufacturing or
          6   facilitating the manufacture of firearms using a three-dimensional
          7   printer.
